        Case 2:18-cr-00143-JAD-NJK Document 51 Filed 03/25/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                      Case No. 2:18-CR-143-JAD-NJK
 4
                  Plaintiff,                        ORDER
 5
           v.
 6                                                         ECF No. 50
     DAVID SHUMATE,
 7
                  Defendant.
 8
 9
10         Based on the parties' stipulation and good cause appearing, IT IS ORDERED that

11   the revocation hearing currently scheduled for Monday, March 29, 2021 at 3:00 p.m., be

12   vacated and continued to May 10, 2021, at 3:00 p.m.

13         DATED this 25th day of March, 2021.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
